UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q SQuarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 OR £Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.0-13316 BROADCAST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 87-0395567 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 6igh Tech Drive Suite C, Salt Lake City, Utah 84047 (Address of principal executive offices and zip code) (801) 562-2252 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesSNo £  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such files). Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. £ Large accelerated filer£ Accelerated filer£ Non-accelerated filerSSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes£NoS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding as of May 8, 2014 Common Stock, $.05 par value 111,370,878 shares 1 Broadcast International, Inc. Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures about Market Risk 30 Item 4.Controls and Procedures 30 PART II -OTHER INFORMATION Item 1.Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 4.[REMOVED AND RESERVED] 32 Item 5.Other Information “Not Applicable” 32 Item 6.Exhibits 32 Signatures 37 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) ASSETS: Current Assets Cash $ $ Trade accounts receivable, net Inventory Prepaid expenses Total current assets Property and equipment, net Other Assets, non current Deposits and other assets Patents, net Total other assets, non current Total assets $ $ LIABILITIES AND STOCKHOLDERS DEFICIT: Current Liabilities Accounts payable $ $ Payroll and related expenses Other accrued expenses Unearned revenue Current portion of notes payable Derivative valuation Total current liabilities Long-term liabilities Total liabilities Commitments and contingencies STOCKHOLDERS’ DEFICIT: Preferred stock, no par value, 20,000,000 shares authorized; none issued Common stock, $.05 par value, 180,000,000 shares authorized; 110,233,225 and 111,370,878 shares issued as of December 31, 2013 and March 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Administrative and general Selling and marketing Research and development Depreciation and amortization Total operating expenses Total operating loss ) ) Other income (expense): Interest expense ) ) Loss on derivative valuation ) ) Gain on extinguishment of debt Gain on disposition of assets Other income, net Total other income (expense) ) ) Loss before income taxes ) ) Provision for income taxes Net loss $ ) $ ) Net loss per share – basic & diluted $ ) $ ) Weighted average shares – basic & diluted See accompanying notes to condensed consolidated financial statements. 4 BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of discount on convertible notes payable Stock based compensation Gain on sale of assets ) ) Gain on extinguishment of debt ) Loss on derivative liability valuation Allowance for doubtful accounts ) Changes in assets and liabilities: Decrease in accounts receivable Decrease in inventories Decrease in debt offering costs Decrease in prepaid and other assets Increase in accounts payable and accrued expenses Decrease in deferred revenues ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from the sale of assets Net cash provided by investing activities Cash flows from financing activities: Proceeds from equity financing Increase in restricted cash ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash beginning of period Cash end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ See accompanying notes to condensed consolidated financial statements. 5 BROADCAST INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2014 Note 1 – Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements of Broadcast International, Inc. (“we” or the “Company”) contain the adjustments, all of which are of a normal recurring nature, necessary to present fairly our financial position at December 31, 2013 and March 31, 2014 and the results of operations for the three months ended March 31, 2013 and 2014, respectively, with the cash flows for each of the three months ended March 31, 2013 and 2014, in conformity with U.S. generally accepted accounting principles. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2013.Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the year ended December 31, 2014. Note 2 - Reclassifications Certain 2013 financial statement amounts have been reclassified to conform to 2014 presentations. Note 3- Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.We have incurred losses and have not demonstrated the ability to generate sufficient cash flows from operations to satisfy our liabilities and sustain operations.These factors raise substantial doubt about our ability to continue as a going concern. Our continuation as a going concern is dependent on our ability to generate sufficient income and cash flow to meet our obligations on a timely basis and to obtain additional financing as may be required.There is no assurance we will be successful in efforts to raise additional funds.The accompanying statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 4 – Weighted Average Shares The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year, plus the dilutive common stock equivalents that would rise from the exercise of stock options, warrants and restricted stock units outstanding during the year, using the treasury stock method and the average market price per share during the year. As we experienced net losses during the three month periods ending March 31, 2014 and 2013, no common stock equivalents have been included in the diluted earnings per common share calculations as the effect of such common stock equivalents would be anti-dilutive. Options and warrants to purchase 42,863,636 and 43,711,269, shares of common stock at prices ranging from $0.25 to $2.90 and $0.25 to $4.00 per share were outstanding at March 31, 2014 and 2013, respectively. Additionally, unsettled restricted stock units of 2,484,694 and 3,368,247 were outstanding at March 31, 2014 and 2013, respectively. Furthermore, we had convertible debt that was convertible into 21,234,800 and 17,900,000 shares of common stock at March 31, 2014 and 2013, respectively that was excluded from the calculation of diluted earnings per share because the effect was anti-dilutive. Note 5 – Stock-based Compensation In accordance with ASC Topic 718, stock-based compensation cost is estimated at the grant date, based on the estimated fair value of the awards, and recognized as expense ratably over the requisite service period of the award for awards expected to vest. 6 Stock Incentive Plans Under the Broadcast International, Inc. 2004 Long-Term Incentive Plan (the “2004 Plan”), the board of directors may issue incentive stock options to employees and directors and non-qualified stock options to consultants of the company.Options generally may not be exercised until twelve months after the date granted and expire ten years after being granted. Options granted vest in accordance with the vesting schedule determined by the board of directors, usually ratably over a three-year vesting schedule upon the anniversary date of the grant.Should an employee terminate before the vesting period is completed, the unvested portion of each grant is forfeited. We have used the Black-Scholes valuation model to estimate fair value of our stock-based awards, which requires various judgmental assumptions including estimated stock price volatility, forfeiture rates, and expected life.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The number of unissued stock options authorized under the 2004 Plan at March 31, 2014 was 4,523,911. The Broadcast International, Inc. 2008 Equity Incentive Plan (the “2008 Plan”) has become our primary plan for providing stock-based incentive compensation to our eligible employees and non-employee directors and consultants of the company. The provisions of the 2008 Plan are similar to the 2004 Plan except that the 2008 Plan allows for the grant of share equivalents such as restricted stock awards, stock bonus awards, performance shares and restricted stock units in addition to non-qualified and incentive stock options. We continue to maintain and grant awards under our 2004 Plan which will remain in effect until it expires by its terms. The number of unissued shares of common stock reserved for issuance under the 2008 Plan was 363,200 at March 31, 2014. Stock Options We estimate the fair value of stock option awards granted beginning January 1, 2006 using the Black-Scholes option-pricing model. We then amortize the fair value of awards expected to vest on a straight-line basis over the requisite service periods of the awards, which is generally the period from the grant date to the end of the vesting period. The Black-Scholes valuation model requires various judgmental assumptions including the estimated volatility, risk-free interest rate and expected option term.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The risk-free interest rate was based on the yield curve of a zero-coupon U.S.Treasury bond on the date the stock option award was granted with a maturity equal to the expected term of the stock option award. The expected option term is derived from an analysis of historical experience of similar awards combined with expected future exercise patterns based on several factors including the strike price in relation to the current and expected stock price, the minimum vest period and the remaining contractual period. There were no options granted for either the three months ended March 31, 2014 or 2013. Warrants We estimate the fair value of issued warrants on the date of issuance as determined using a Black-Scholes pricing model. We amortize the fair value of issued warrants using a vesting schedule based on the terms and conditions of each associated underlying contract, as earned. The Black-Scholes valuation model requires various judgmental assumptions including the estimated volatility, risk-free interest rate and warrant expected exercise term.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The risk-free interest rate was based on the yield curve of a zero-coupon U.S. Treasury bond on the date the warrant was issued with a maturity equal to the expected term of the warrant. The fair values for the warrants issued for the three months ended March 31, 2013 estimated at the date of issuance using the Black-Scholes option-pricing model with the following weighted average assumptions: Three Months Ended March 31, 2013 Risk free interest rate 0.65% Expected life (in years) Expected volatility 90.68% Expected dividend yield 0.00% 7 The weighted average fair value of warrants issued during the three months ended March 31, 2013 was $0.05.There were no warrants issued during the three months ended March 31, 2014. Results of operations for the three months ended March 31, 2014 and 2013 includes $13,033 and $2,824, respectively, of non-cash stock-based compensation expense. Restricted stock units and options issued to directors vest immediately. All other restricted stock units, options and warrants are subject to applicable vesting schedules. Expense is recognized proportionally as each award or grant vests. The $13,033 and $2,824 of non-cash stock-based compensation expense for the three months ended March 31, 2014 and 2013 was from the vesting of unexpired options and warrants issued prior to January 1, 2014 and 2013, respectively and were included in our general and administrative expense. Due to unexercised options and warrants outstanding at March 31, 2014, we will recognize an aggregate total of $29,294 during the year ending December 31, 2014 in accordance with vesting provisions. The following unaudited tables summarize option and warrant activity during the three months ended March 31, 2014. Options and Warrants Outstanding Weighted Average Exercise Price Outstanding at December 31, 2013 $ Options granted Warrants issued Expired ) Forfeited ) Exercised Outstanding at March 31, 2014 $ The following table summarizes information about stock options and warrants outstanding at March 31, 2014. Outstanding Exercisable Weighted Average Remaining Weighted Average Weighted Average Range of Exercise Prices Number Outstanding Contractual Life (years) Exercise Price Number Exercisable Exercise Price $
